Citation Nr: 1221858	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including an adjustment disorder and depressed mood.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1970.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for PTSD.

Although the matter of entitlement to service connection for an acquired psychiatric disorder was developed and certified for review as a claim of service connection for PTSD, the case law mandates that in appropriate cases, VA consider such claims more broadly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The RO did not adjudicate the Veteran's entitlement to an acquired psychiatric disorder other than PTSD, to include an adjustment disorder and depressed mood, although such issue was encompassed by the initial claim under Clemons.  As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board jurisdiction of an issue, the Board has construed the issues, for purposes of this appeal, to reflect the broad interpretation required by Clemons. See 38 C.F.R. § 19.35 (2011).  Accordingly, the issues on appeal are as listed on the cover page.

The Veteran appeared at an April 2012 videoconference hearing before the below-signed Veterans Law Judge. A copy of the hearing transcript has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The transcript reflects that the Veterans Law Judge asked the Veteran about his contentions and informed him that evidence relating the claimed disability to his active duty service was necessary to substantiate his claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including an adjustment disorder with a depressed mood, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A diagnosis of PTSD, which conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2008 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and the report of an April 2009 VA examination. Although the Veteran has reported receiving VA treatment in 1983 for alcohol abuse and these records are not associated with the claims file, the Veteran is not prejudiced by their absence. See Bernard v. Brown, 4 Vet.App. 384 (1993). Specifically, as explained in detail below, his claim for service connection for PTSD is herein denied due to a lack of diagnosis during the appellate period - documents revealing alcohol treatment in 1983 will not assist him in satisfying the requirement of a current diagnosis of PTSD. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). 

In regard to the April 2009 examination, the Board observes that VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The examination report reflects review of the claims file and interview with, and examination of, the Veteran. The examination is adequate and the results are sufficient. The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue herein decided. He has been given ample opportunity to present evidence and argument in support of this claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences PTSD as a result of his active duty service. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against service connection for PTSD, and as such this discrete claim must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). There is no competent, credible evidence that the Veteran has experienced PTSD during the appellate period. 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim."

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) (2011).

The Veteran asserts that he experienced stressful events during his active duty service. Specifically, he has reported experiencing a fire aboard the U.S.S. Enterprise and witnessing a grenade accident in Vietnam that resulted in the death of another service member. The RO requested verification of the Veteran's fire-related stressor through the United States Armed Services Center for Research of Unit Records (CURR), which later became the United States Armed Services Center for Research of Unit Records (USASCRUR). A January 2009 response verified that the Veteran was assigned to the U.S.S. Enterprise at the time of a January 1969 fire. 

The Veteran was afforded a VA examination in April 2009. The examination report reflects interview with, and examination of, the Veteran as well as review of his service record. The examiner observed the Veteran's reported stressors and his 1983 VA alcohol abuse treatment. The examiner stated that the Veteran experienced "some" intermittent symptoms of PTSD. Although acknowledging that he reported experiencing initial acute symptoms of PTSD, the examination report reflects that the Veteran's symptoms "generally resolved over time." Due to lack of current symptomatology described in the DSM-IV, the examiner stated that the Veteran did not have current symptoms meeting the formal diagnostic criteria for PTSD.  The Axis I diagnoses were of an adjustment disorder, depressed mood, and alcohol dependence in sustained remission.

Thus, recognizing that the Veteran has a verified stressor (of having been aboard the U.S.S. Enterprise at the time of a January 1969 fire), has reported experiencing stress due to service, and has reported his over-use of alcohol until VA treatment for alcohol abuse in 1983, his claim of PTSD must still fail under the first element of 38 C.F.R. § 3.304(f) because a diagnosis of PTSD is not demonstrated by the evidence of record. The first element of 38 C.F.R. § 3.304(f) requires that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that the diagnosis meet the criteria listed in the DSM-IV.  As indicated above, in April 2009, the VA clinical psychologist interviewed the Veteran, took into account his in-service stressor, his post-service reports of VA treatment for alcohol abuse in 1983, as well as his report of symptoms following the purported in-service explosion, and ultimately determined that the Veteran did not have a diagnosis of PTSD. Further, the April 2009 VA examination report constitutes competent evidence that the Veteran's mental health symptoms do not meet the PTSD criteria in the DSM-IV. See 38 C.F.R. § 3.159(a)(1). The examiner's opinion is explained and supported as required by Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). 

Although the Veteran has contended that he experiences PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet.App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence. Madden, 125 F.3d 1447. 

As explained above, the most persuasive and competent evidence of record does not reflect that the Veteran has a diagnosis of PTSD in accordance with the criteria listed in the DSM-IV.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). There is no evidence within the claims file of any such diagnosis of PTSD during the appellate period. See McClain, 21 Vet.App. at 321-323. As a consequence, the claim for service connection for PTSD therefore fails on the basis that all three elements for such a showing under 38 C.F.R. § 3.304(f), have not been met. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet.App. at 55-57. The claim for service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

As indicated above, the record evidence does reflect diagnoses of an adjustment disorder and depressed mood, which the RO did not consider as a subject of the broader issue of service connection for an acquired psychiatric disorder other than PTSD. See Clemons v. Shinseki, supra. In light of the principles of fair process and to avoid any prejudice to the Veteran, it is necessary to return this discrete matter to the RO in order to ensure that the Veteran's right to due process is preserved.

In April 2009, the Veteran was afforded a VA examination. The VA examiner diagnosed the Veteran with an adjustment disorder and depressed mood. The examination report does not reflect any opinion as to whether those diagnoses are likely the result of the Veteran's in-service experiences. As the Veteran's claim for service connection encompasses the issue of entitlement to service connection for acquired psychiatric disorders other than PTSD, a clarifying opinion is necessary in regard to his diagnoses of an adjustment disorder and a depressed mood. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The Veteran has informed VA that he was treated at the Roseburg VA Medical Center (VAMC) for alcohol abuse in 1983 and he has requested that those records be reviewed in the adjudication of his appeal. A December 2009 patient inquiry report from the Veterans Health Information Systems and Technology Architecture (VISTA) confirms that the Veteran received inpatient treatment at the Roseburg facility from February 9, 1983 to March 24, 1983. A handwritten notation on the report indicates that no records were available in CAPRI (Compensation and Pension Record Interchange). However, the claims file does not reflect that any effort was made to determine if hardcopy treatment notes were available from the Roseburg VAMC. While this case is in remand status, VA must make another attempt to obtain these records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Obtain any available HARDCOPY treatment records generated by the Roseburg VAMC, pertaining to the Veteran's inpatient care for alcohol abuse, dated from February 9, 1983 to March 24, 1983. Associate any available records with the claims file. If the records are not available, advise the Veteran so that he can submit any copies in his possession.

2. Upon completion of the above, to the extent possible, return the Veteran's claims file to the April 2009 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion as to whether a psychiatric disability entity other than PTSD, to specifically include an adjustment disorder and depress mood, is likely related to the Veteran's military service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review the entire claims file, his or her attention is called to service treatment records dated July 1966, June 1967, and May 1968 reflecting nervousness and/or difficulty sleeping; the Veteran's reports of stress due to his service and his over-use of alcohol until seeking VA treatment for alcohol abuse in 1983; and the Veteran's verified account of experiencing a fire aboard the U.S.S. Enterprise in January 1969.

The examiner must offer an opinion addressing the following questions:

a. Did a psychiatric disability entity other than PTSD, namely an adjustment disorder and depressed mood, have its onset during service, based on the service treatment records dated July 1966, June 1967, and May 1968 reflecting nervousness and/or difficulty sleeping; the Veteran's reports of stress due to his service; and his reports of over-use of alcohol until seeking VA treatment for alcohol abuse in 1983; OR

b. Was a psychiatric disability entity other than PTSD, namely an adjustment disorder and depressed mood, caused by an event during service, based on the Veteran's verified stressful account of experiencing a fire aboard the U.S.S. Enterprise in January 1969; OR

c. Was a psychiatric disability entity other than PTSD, namely an adjustment disorder and depressed mood, manifested within one year after the Veteran's discharge from service in July 1979?

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3. Following the above actions, review and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include an adjustment disorder and depressed mood. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


